Citation Nr: 1712467	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for nosebleeds, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a lung disorder, to include calcified granulomata with perihilar calcifications, lower lung field. 

3.  Entitlement to an initial rating in excess of 40 percent from October 23, 2008, to January 29, 2012, for a traumatic brain injury.

4.  Entitlement to an initial rating in excess of 50 percent from August 5, 2009, to January 29, 2012, for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 70 percent from January 30, 2012, for PTSD with traumatic brain injury (TBI), depressive disorder, alcohol abuse in partial remission, and cannabis abuse in partial remission.  



WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to August 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and January 2008 and June 2009 rating decisions issued by the RO in Roanoke, Virginia.  

In the December 2007 rating decision, the RO, in pertinent part, denied service connection for nosebleeds.  Additionally, service connection for PTSD was granted and an initial 30 percent disability rating was assigned, effective August 8, 2007.  In the January 2008 rating decision, the RO granted service connection for post-concussion headaches and assigned an initial 10 percent rating, effective August 8, 2007.  In the June 2009 rating decision, the RO, in relevant part, denied service connection for a lung disorder.  

Thereafter, in a November 2010 rating decision, the RO increased the rating for PTSD to 50 percent disabling, effective August 5, 2009.  Additionally, the rating for TBI, which had been previously characterized as post-concussion headaches, was increased to 40 percent, effective October 23, 2008.  

The Veteran testified before a Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the claims file.  

These matters came before the Board in October 2011.  At that time, the Board, inter alia, denied an initial rating in excess of 10 percent for TBI prior to October 23, 2008; granted an initial 50 percent rating for PTSD prior to August 5, 2009; and granted a total rating based on individual unemployability due to service-connected disability (TDIU).  The remaining issues were remanded for further evidentiary development.  A review of the record shows that the Agency of Original Jurisdiction AOJ has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2012 rating decision, the RO effectuated the Board's decision and, inter alia, assigned TDIU from August 8, 2007.  Subsequently, in an April 2016 rating decision, the RO increased the rating for PTSD with TBI to 70 percent, effective January 30, 2012.  A separate 30 percent rating for tension headaches associated with TBI was also awarded, effective, January 30, 2012.  

The Board notes that the Veterans Law Judge who conducted the April 2011 hearing has retired from the Board.  In correspondence dated in October 2016, the Veteran was offered the opportunity to have an additional hearing before another Veterans Law Judge.  However, the Veteran did not respond to the letter.  Therefore, the Board will presume that the Veteran does not want another hearing and will proceed with a decision on the claims on appeal.

The issue of entitlement to service connection for nosebleeds is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lung disorder has not been present during the period on appeal.

2.  From October 23, 2008, to January 29, 2012, the Veteran's TBI was manifested by level 2 impairment with objective evidence of mild memory loss, attention, concentration and executive functions; moderately impaired judgment; occasionally inappropriate social interaction; and occasional disorientation to two or more of the four aspects (person, time, place or situation).

3.  From August 5, 2009, to January 29, 2012, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with reduced reliability and productivity; the symptoms did not cause deficiencies in most areas or total occupational and social impairment.  

4.  As of January 30, 2012, the Veteran's PTSD with TBI, depressive disorder, alcohol abuse in partial remission, and cannabis abuse in partial remission has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an initial rating in excess of 40 percent from October 23, 2008, to January 29, 2012, for TBI have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2016).

3.  The criteria for an initial rating in excess of 50 percent from August 5, 2009, to January 29, 2012, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for an initial rating in excess of 70 percent from January 30, 2012, for PTSD with TBI, depressive disorder, alcohol abuse in partial remission, and cannabis abuse in partial remission have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.   

A review of the record indicates that in September 2007, October 2008, and May 2009 letters issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letters also included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the initial increased rating claims, these matters stem from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 49 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the Veteran was duly provided notice of the decisions on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the Veteran was appropriately notified of the pertinent rating criteria.  He also testified at a Board hearing in connection with his appeal.  The Board further notes that the Veteran has not raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Similarly, the has raised no deficiency with the Board hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran has not argued otherwise.  The Veteran's service treatment records are on file, as are all available and relevant post-service records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The Veteran has also been afforded multiple VA medical examinations, including pursuant to the Board's remand instructions.  38 C.F.R. § 3.159(c)(4) (2016); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the examinations provide an adequate basis upon which to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  There is no indication of record that the Veteran's service-connected disabilities have increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Moreover, the Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Notably, the Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Service Connection 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multisymptom illness such as fibromyalgia, chronic fatigue syndrome, or irritable bowel syndrome) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Under those provisions, service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records demonstrate that in January 2006, the Veteran presented for treatment for a cough.  However, physical findings of the lungs revealed normal breath/voice sounds, there were no bronchial breath sounds, and no wheezing or bronchi was heard.  There was no evidence of a lung condition.  The assessment was "a cough."  Medication was prescribed to treat the symptom.  In December 2006, the Veteran underwent a post-deployment health assessment at which he denied having had chest pain or pressure or difficulty breathing during the deployment.  On examination, his lungs and chest were normal.  The examiner determined that no pulmonary referral was necessary.  In April 2007, the Veteran was seen for a headache.  At that time, his lungs were noted to be clear to auscultation.  The examiner indicated that no wheezing, rhonchi, rales or crackles were heard.  At the time of the June 2007 military separation examination, clinical evaluation of the Veteran's lung and chest were normal.  In the accompanying report of medical history, the Veteran denied a history of any respiratory or lung disability.  

A November 2008 chest x-ray showed a small calcified granulomata in the lower lung fields with a few perihilar calcifications.  There was no acute infiltrate or effusion and the heart was not enlarged.  The impression revealed no acute findings.  Subsequent, post-service medical records do not demonstrate a diagnosis of or treatment for a respiratory disability or a lung condition.

In testimony provided during the April 2011 Board hearing, the Veteran stated that while stationed in Iraq, he was in contact with someone who had a lung virus.  Three or four days after the encounter, he developed a violent cough, which lasted approximately 3 weeks.  He sought treatment and was given mediations.  The Veteran stated that he now has calcified granulomata in the lower left lung.  He also mentioned that he no longer has a cough, but has sharp pain when he takes a deep breath.  The Veteran denied any treatment for the condition.  

In connection with his claim, in January 2012, the Veteran was provided a VA examination.  Following examination of the Veteran, the examiner determined that no disorder of the lungs existed.  The examiner noted that the Veteran stated that he looked through his examination file and found mention of a granuloma on chest x-ray.  However, he noted that the Veteran has nothing in his service treatment records of any complaints of or treatment for lung conditions.  Further, the Veteran has no complaints consistent with lung conditions and has not used and is not using any mediations related to lung conditions.  The examiner explained that the finding for a granuloma on chest x-ray is a common innocuous finding that warrants no further evaluation and has no medical meaning.  It is not a respiratory or lung condition, but rather an image finding.  Therefore, after interviewing and examining the Veteran and reviewing the claims file and all pertinent records, the examiner opined that no lung conditions exist and therefore, a condition of the lung was less likely as not incurred in military service.  Additionally, as no condition of the lung exists, there is no condition to be aggravated by military service.  Finally, there is no condition to be considered chronic and no undiagnosed illness incurred during the Veteran's active service in Southwest Asia from August 2005 to August 2006 or was caused by a supervening condition or event that occurred between August 2003 and the onset of any illness.

Analysis

The Veteran asserts that service connection is warranted for a lung disorder.

After reviewing the record, however, the Board concludes that the most probative evidence establishes that the Veteran does not currently have a lung disability, nor has he had a lung or respiratory disability during any period of the claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has a lung disability or that a lung disability has existed at any time during the appeal period.  Although the Veteran reports, and service treatment records confirm, that he was treated for a cough during military service, the record indicates that a chronic lung disability was not present in service.  In that regard, examination at the time the Veteran was treated for a cough showed that there was no lung or respiratory disability at that time.  Further, clinical evaluation of the Veteran's lungs was normal at separation from military service.  Although post-service X-ray findings showed a small calcified granulomata in the lower lung field, the VA examiner who conducted the January 2012 VA examination explained that such finding was not a respiratory or lung disability, but rather an innocuous and common image finding, resulting in no disability.  In addition, although the Veteran has reported post-service symptoms of pain with breathing, the January 2012 VA medical examination revealed that a current lung disability did not exist.  The Board assigns the January 2012 VA medical opinion great probative weight.  It was rendered by a qualified medical professional with expertise who examined the appellant, considered his medical history, and reviewed the pertinent medical records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the examiner addressed the appellant's contentions and provided a rationale for the conclusion he reached.  

In summary, as there is no probative evidence of a current lung disability, the criteria for establishing service connection have not been met.  38 C.F.R. § 3.303.

In reaching this decision, the Board acknowledges the Veteran's assertion that he was treated for a cough during service following exposure to a lung virus and now has calcified granulomata in the lower left lung.  However, to the extent that the Veteran contends that the calcified granulomata is indeed a lung disability, the Board finds that he is not competent to render such an opinion, given the complex medical nature of the disability at issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  Although the Veteran may be competent to describe symptoms, a diagnosis of the particular disorder requires medical knowledge to diagnose an internal condition such as a lung disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that competent lay testimony requires personal knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  Furthermore, the Board finds that the clinical evidence of record, indicating that a lung disability does not exist, is entitled to far more probative weight than the Veteran's contention.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has also considered the provisions of 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, but finds no basis upon which to award service connection for calcified granulomata with perihilar calcifications.  In order to establish service connection under this provision, the law requires that the disability in question not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  With respect to the Veteran's reported pain with breathing, the record contains no indication that such symptoms are due to an undiagnosed illness resulting from service in the Southwest Asia theater of operations.  

In conclusion, as the most probative evidence shows that the Veteran does not currently have a lung disability nor has a lung disability been present at any time since the filing of the claim for service connection, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Entitlement to an initial rating in excess of 40 percent for traumatic brain injury from October 23, 2008, to January 29, 2012.

The Veteran's service-connected TBI has been evaluated under Diagnostic Code 8045 for residuals of TBI.  

Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total."  The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Factual Background

In connection with his TBI claim, the Veteran was provided a VA examination in November 2008.  At that time, he reported that he had constant headaches, sometimes over the whole head and sometimes behind his right eye.  Thus, according to the Veteran, the condition had not stabilized.  The Veteran reported that the headaches occurred daily and sometimes lasted all day.  He also reported dizziness 2 times per week; however, the examiner indicated that the Veteran did not have vertigo.  The examiner noted that the Veteran's headaches might be related to his PTD problems.  

Symptoms reported by the Veteran included sleep disturbances, severe fatigue, and malaise.  He had no problems with mobility.  However, he tended to lose his balance sometimes, but did not fall.  He used nothing for ambulation.  The Veteran's father reported that the Veteran had severe recent memory loss.  Other cognitive problems included mood swings.  He had decreased attention, difficulty with concentration, executive functioning, and speed information.  The Veteran's father also said that the Veteran had difficulty with goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, flexibility, and changing action when they are not productive.  As far as speech difficulties, the Veteran reported that he stuttered occasionally.  He was not aphasic and had no problems of articulation because of injuries to his mouth.  There was no problem with aspiration or difficulty swallowing and no bowl or bladder problems.  Psychiatric symptoms included mood swings, anxiety, and depression.  He also had a diagnosis of PTSD.  He had some numbness and tingling in his toes and occasional blurred vision, but no double vision.  Additionally, the Veteran had tinnitus but no other problems with sense of taste or smell, or seizures.  He had fright reaction with loud sounds but no problems with light.  Neurobehavioral symptoms included irritability and restlessness.  There were no symptoms of autonomic dysfunction.  

On examination, all motor function of the upper and lower extremities was completely normal at 5.  There was no evidence of any weakened or paralyzed muscles.  The examiner opined that the Veteran appeared to be a very healthy individual with no evidence of any muscle problems.  Muscle tone/reflexes were all normal.  Sensory functions were normal with no evidence of any peripheral neuropathy.  The Veteran's gait was completely normal and he did no use any type of help, such as a cane or a crutch.  Autonomic nervous system was also completely normal with no evidence of orthostatic or postural hypotension.  There was no evidence of dizziness or syncope on standing and no evidence of hyperidrosis.  All cranial nerves were completely intact.  There were no vision problems, the Veteran's skin was completely normal, and the Veteran had no endocrine or autonomic dysfunctions.  The examiner concluded that there was no evidence of a traumatic brain injury.  

In an addendum opinion, the examiner noted that an October 2007 MRI of the Veteran's brain was normal.  

VA neurology notes dated from January 2009 to October 2009 reveal treatment for residuals of a TBI, which primarily consists of headaches.  In a January 2009 note, the Veteran reported daily headaches, primarily in the right temporal parietal region, lasting throughout the day with some fluctuation in intensity.  The Veteran reported significant exacerbation of headaches every 2 to 3 days, which lasted approximately 4 hours.  He denied any associated visual phenomena, visual scotoma, nausea, vomiting, photophobia, phonophobia, or other focal sensory or motor symptoms in association with headaches.  However, the Veteran stated that occasionally, he felt dizzy.  The treating physician suggested that the headaches were suggestive of tension headaches.  The condition was treated with medication.  A May 2009 record noted that a February 2009 CT scan of the Veteran's head showed no acute intracranial abnormality.  In an October 2009 neuropsychological evaluation it was noted that the Veteran had a minimal/mild concussive head injury in 2005 without any residual neurological deficits.  There were post-traumatic daily headaches suggestive of tension headaches.  

The Veteran was provided an additional VA examination in October 2009.  At that time, he reported severe daily headaches but denied nausea and vomiting with the headaches.  However, he reported photophobia, occasional vertigo, moderate fatigue, and hypersensitivity to light and sound during headaches.  He also reported severe cognitive symptoms, which included decreased attention, difficulty concentrating, and difficulty with executive functions.  The Veteran complained of blurred vision, but the examiner noted that the blurred vision is due to hyperopia, not due to TBI effects.  It was noted that there was no history of seizures, pain, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, malaise, bowel or bladder problems, erectile dysfunction, decreased sense of taste or smell, or endocrine or cranial nerve dysfunction.

On examination, it was noted that the Veteran had moderately impaired judgment, his social interaction was occasionally inappropriate, and motor activity, consciousness, and visual spatial orientation were normal.  With regard to orientation, the Veteran was occasionally disoriented to one of the four aspects of orientation.  It was noted that subjective symptoms did not interfere with work, instrumental activities of daily living, family, or other close relationships.  Additionally, the Veteran was able to communicate by spoken language and to comprehend spoken and written language.  

Also in October 2009, the Veteran underwent a neuropsychological evaluation.  At that time, he complained of memory and concentration difficulties and headaches.  With regard to behavioral observation, the examiner noted that the Veteran was neatly dressed and adequately groomed, appearing his stated age.  He was able to maintain appropriate concentration and attention throughout the evaluation.  He ambulated easily.  No involuntary movements were noted in the Veteran's gross motor behavior and no resting/intentional tremor was apparent.  His spontaneous speech was relevant, fluent, and coherent and his thought process was goal-directed and logical.  He was able to recall remote events accurately.  At no point did he display disinhibited or inappropriate behaviors.

With regard to effort and validity, the physician noted that the tests of effort and motivation suggested that the Veteran displayed variable attention with possible functional overlay.  His level of motivation to perform his test during the evaluation was uncertain.  The Veteran displayed adequate frustration tolerance and he did not fatigue easily.  He was never catastrophic.  The physician opined that, overall, the results of the neuropsychological evaluation were of questionable validity and the results should be interpreted with caution due to concerns about variable attention, motivation, and functional overlay.  He stated that the evaluation results revealed diminished attention, memory, and executive functioning.  

On the test of executive functioning, the Veteran displayed a tendency to respond slowly and in favor of accuracy.  On certain identified tests, the Veteran responded in a non-preservative and accurate manner, however, he took much longer than would be expected to produce responses and complete the tasks.  The physician concluded that this suggests that these tasks were difficult for the Veteran, but he realized this and was able to compensate by slowing down in order to prevent mistakes.  In contrast, in testing that required a response to be made quickly and in a short period of time, the Veteran produced many errors.  

On tests of memory that involved repetitively learning information, the Veteran displayed diminished delayed recall and recognition with acceptable levels of retention.  The addition of context improved his memory performance to average levels.  The Veteran's performance on Digit Span and Letter Number Sequencing also suggested that his working memory and short term memory capacity are adequate.  The physician opined that this suggests that encoding, consolidation, and storage are likely intact and that his memory complaints more accurately reflect difficulty maintaining attention to appropriate information.  The physician concluded that due to the questionable validity of the testing, the etiology of the Veteran's complaints is difficult to determine, but may involve multiple factors such as PTSD, mild TBI, current stressors, and some functional overlay.  

In November 2009, the Veteran was provided a TBI eye examination, at which time he reported that he experienced occasional blurred vision.  Following evaluation of the Veteran, the examiner diagnosed hyperopia, uncorrected.  The examiner indicated that the condition was likely the cause of the Veteran's blurred vision. 

In testimony provided during the April 2011 Board hearing, the Veteran stated that with regard to the TBI headaches, he had headaches about 3 to 4 times per week which were prostrating, caused photophobia and nausea, and caused him to lay down.  He reported that the headaches incapacitated him.  The Veteran stated that he had memory loss where he could not remember new people's names and could not keep his attention during conversation.  He also stated that he did not understand consequences.  The Veteran reported that he was occasionally disoriented and had a delayed reaction time.  He denied visual spatial orientation.  With regard to subjective factors, that Veteran reported that he was tired most of the time and had blurred vision.  With regard to neurological behavioral affects, the Veteran stated that empathy and apathy occasionally interfered with either workplace or social interaction or both, but do not preclude them.  There were no problems with communication.  His father stated that he had occasional inappropriate behavior.

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 40 percent for TBI from October 23, 2008 to January 29, 2012.

In this regard, the Board has considered the 10 facets discussed above.  The Veteran's disability was manifested by no greater than level 2 impairment for any of the facets under the Cognitive Table.  For memory impairment, the record shows that during this stage of the appeal, the Veteran reported that he had decreased attention, difficulty with concentration, executive functioning, and speed information.  Following evaluation during the November 2008 VA examination, it was determined that that the Veteran displayed no objective evidence of a TBI.  Notwithstanding, there was a finding of diminished attention, memory, and executive functioning during the October 2009 examinations.  Although the examiner indicated that testing showed that encoding, consolidation, and storage were likely intact and that the Veteran's memory complaints were more likely due to difficulty maintaining attention to appropriate information, granting the Veteran the benefit of the doubt, the Board finds that the record is sufficient to support a finding of objective evidence on testing of mild functional impairment.  Therefore, the Board finds that the evidence of record is indicative of level 2 impairment for memory, attention, concentration and executive functions.  

With regard to judgment, as set forth above, the objective evidence indicates that the Veteran's judgment was moderately impaired, also indicative of level 2 impairment.  Socially, in testimony during the Board hearing, the Veteran's father reported that the Veteran had occasionally inappropriate social interaction, indicative of level 1 impairment.  As for orientation, the Veteran reported that he was occasionally disoriented to two of the fours aspects of orientation or was often disoriented to one aspect of orientation.  However, on examination, it was determined that he was occasionally disoriented to one of the four aspects, suggesting level 1 impairment.  Even considering the Veteran's representation regarding orientation, at worse, there was no worse than level 2 impairment.  In light of the forging, the Board finds that overall, the function impairment attributable to the Veteran's TBI more nearly approximates a level 2, representing objective evidence on testing of mild impairment of memory, concentration, or executive functions; moderately impaired judgment; occasionally inappropriate social interaction; and occasional disorientation to two of the four aspects.  As such, an initial rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

In finding against the next-higher 70 percent rating, the Board notes that the record does not support a finding of impairment at a level of 3 or total impairment in any of the remaining 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" so as to warrant a higher disability rating at any time throughout the duration of the appeal.  Specifically, the Board acknowledges that during the October 2009 VA examination, the Veteran reported severe cognitive symptoms, which included decreased attention, difficulty concentrating, and difficulty with executive functions.  However, during the objective October 2009 neuropsychological evaluation, it was noted that the Veteran was able to maintain appropriate concentration and attention throughout the evaluation.  Additionally, testing suggested that the Veteran's working memory and short term memory capacity were adequate.  Notably, at times memory performance was determined to be at average levels.  Thus, the Board finds that the objective evidence indicates that the Veteran's memory, attention, concentration, or executive functions were not moderately impaired to warrant level 3 impairment.

While the Veteran's judgment is impaired, there is no indication that the impairment is moderately severe.  Although the Veteran has reported to be occasionally disoriented to two of the aspects, neither the Veteran nor the evidence suggests that he is often disoriented to two or more aspects.  While the Veteran has occasionally impaired social interactions, he has not been found to be inappropriate most of the time or all of the time.  There is no finding of motor impairment or visual spatial orientation.  To the contrary, this was assessed as normal at the October 2009 examination.  Further, the Veteran denied spatial orientation at the April 2011 Board hearing.  

With regard to subjective symptoms, headaches and mild anxiety have been noted.  However, it was determined that the symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.   

Additionally, no neurobehavioral effects or communication problems have been shown to be adequately severe to warrant a higher evaluation.  While the Veteran reported irritability, there was no indication that it occasionally required supervision for safety of self or others.  With regard to communication, the October 2009 VA examiners found that the Veteran was able to communicate by spoken language and to comprehend spoken and written language.  Additionally, the Veteran denied communication problems at the April 2011 Board hearing.  No other evidence of record shows adequate symptomatology in these categories to justify a higher evaluation on such basis.  Finally, at no time has the Veteran been found to be in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's entitlement to special monthly compensation.  The record does not show, nor does the Veteran contend, that his TBI, in and of itself, results in sensory impairments, impairment of reproductive functionality, or the need for aid and attendance.

The Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board observes that the appellant TBI symptoms include headaches, to include tension headaches.  Diagnostic Code 8045 provides that VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, headaches have been diagnosed.  Therefore, the criteria under Code 8100 must be considered. 

In this regard, the Veteran's headaches, although not diagnosed as migraines would be rated analogous to migraines under Diagnostic Code 8100.  Diagnostic Code 8100 provides that frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Less frequent attacks are rated as noncompensable (0 percent). 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board observes that the rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostrating" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

The Board finds that throughout the period on appeal, the Veteran's headaches have been manifested by noncompensable symptoms.  The Veteran reported constant headaches at his November 2008 VA medical examination, but there was no indication that such headaches were prostrating in nature.  Similarly, VA neurology notes corresponding to the period between January 2009 and October 2009 contain continued reports of daily headaches with exacerbations, but such headaches were suggestive of tension headaches and there was no indication of prostrating attacks.  Although during his 2011 Board hearing the Veteran reported having headaches 3 to 4 times per week which were prostrating, clinical records suggest that the Veteran's headache attacks were not characteristic of prostrating migraines, which is required for a compensable rating.  He has denied associated visual phenomena, visual scotoma, nausea, photophobia, phonophobia, or other focal sensory or motor symptoms in association with his headaches.  As there is no evidence of characteristic prostrating attacks of any frequency, a separate compensable rating for headaches is not warranted at this time.  Rather, the Board finds that it is more beneficial to the Veteran to consider his headache symptoms as part of his TBI rating under Diagnostic Code 8045.

Similarly, as to complaints of dizziness, the Board has considered whether the appellant's subjective complaints of dizziness qualify for a separate disability rating under Diagnostic Code 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, Diagnostic Code 6204 (2016).  However, because the appellant's dizziness is a symptom of his TBI and not a distinct, diagnosed disorder, it does not qualify for a separate rating under Diagnostic Code 8045-6204. 

The Board observes that the Veteran reported blurred vision in connection with his TBI.  While the Veteran is competent to report impaired vision, the weight of the evidence is against an increase on this basis, given that the objective findings indicate that the condition is due to hyperopia and not to the Veteran's TBI.  As such, a separate rating is not warranted.  

In summary, the Board has considered the 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified".  After so doing, the Board concludes that the initial 40 percent rating assigned for the period from October 23, 2008, to January 29, 2012, is appropriate and that the preponderance of the evidence is against the assignment of an initial rating in excess of 40 percent.  

Entitlement to an initial rating in excess of 50 percent for PTSD from August 5, 2009, to January 29, 2012

Entitlement to an initial rating in excess of 70 percent from January 30, 2012, for PTSD with traumatic brain injury (TBI), depressive disorder, alcohol abuse in partial remission, and cannabis abuse in partial remission  

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Lesser scores reflect increasingly severe levels of mental impairment.  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran underwent a VA examination in August 2009 and was accompanied by his father.  It was noted that the Veteran's PTSD was treated with individual psychotherapy and medication, which the Veteran reported assisted him with sleep and irritability.  For the past 3 months, the Veteran reported that he had been taking online auto mechanics classes, for personal reasons, not for employment purposes.  Regarding employment, the Veteran had not worked since his military discharge.  He stated that he did not trust himself around people due to an irritability and anger.  

Socially, it was noted that the Veteran was divorced and resided with his girlfriend of 2 years.  While the Veteran reported that his girlfriend is very understanding of him, he admitted that there were problems in the relationship due to his irritability and temper, which caused him to yell and shout, often over small things.  He had periods of isolation, emotional distancing, and numbing.  The Veteran reported that generally he got along with family adequately.  His father reported that the Veteran visited him nearly every evening, but there were still periods of irritably with family members.  Outside of family, the Veteran reported no social relationships whatsoever.  He stated that he generally does not trust anyone.  The examiner noted that psychotherapy records also indicated that the Veteran avoids closeness with others after losing friends in Iraq.  It was documented that the Veteran had not joined any groups, clubs, organizations, or churches.  All of his activities were solitary in nature, such as reading comic books, lifting weights, working on an old truck, and tending to a small garden.  He also did some television watching and playing video games.  The Veteran's former, more creative activities such as playing the guitar and drawing had been abandoned.  It was documented that the Veteran stays to himself, at home, or with family, and rarely ventured out in public due to his hypervigilance-related anxiety and his irritability.  The Veteran reported that he rarely goes to restaurants, the last time being 3 or 4 months prior to the examination.  When he goes, he will try to pick low-crowd times and sit with his back to the wall.  He avoids crowded situations or public events, and if he must go to the grocery store, he will go late at night when crowds are minimal.  He denied substance abuse problems or any violent or assaultive behavior or suicide attempts.  

On examination, the Veteran's affect was mildly restricted and his mood appeared rather dysphoric and anxious.  There was no impairment of thought processing or communication, nor were they any delusions or hallucinations.  Eye contact was mildly impaired, though other behavior was appropriate.  The Veteran denied suicidal thinking but admitted to periodic, general homicidal thoughts toward no specific individuals, but denied any intent at all to act on such thoughts and had no such thoughts at the time of the examination.  He did adequately with personal hygiene and basic living activities.  The Veteran was oriented; though he complained of some problematic memory which the examiner noted may be related to poor attention and concentration.  He reported that he forgets to bring things with him or to perform various tasks or errands.  He tried to compensate by writing things down, but then lost the list.  The Veteran also mentioned that he forgets where he puts things but reported that he generally remembers his medication and his bills adequately.  There was no obsessive-compulsive behavior.  Speech was within normal limits and there were no panic attacks.  

The Veteran reported chronic feelings of anxiety, being tense and worried, which is often related to his hypervigilance and fears of some potential threat or danger and is significantly exacerbated when out in public.  He reported that he generally does not trust others.  The anxiety as well as the low mood often translates itself into irritability as well.  Regarding depressed mood, the Veteran described being often pessimistic and generally has a restricted range of emotion, and described significant emotional numbing, to include, less enjoyment or anhedonia.  He is less motivated and is often irritable.  Impulse control is mildly impaired, with periodic verbal angry outbursts where he, shouts, yell, or curses, though he denied assaulting anyone or destroying property. 

With regard to the assessment of PTSD, the examiner noted that the Veteran complained of war-related nightmares 3 to 4 times a week, as well as daily upsetting intrusive memories.  He continued to try to avoid the roadside trash by driving around it.  He avoids firework shows, war-related news and movies, and going anywhere there are crowds.  The Veteran had significant social numbing, reduced social interactions, and fewer leisure pursuits.  Hypervigilance was extreme, creating frequent anxiety and significant social withdrawal.  He is extremely watchful when driving, scanning for potential threats when out in public, and dislikes anyone behind him.  He has numerous guns stashed in different locations in his home and also carries one when he goes out.  He continues to check various sounds around his home.  Hyperstartle response was present and the Veteran complained of poor concentration, often having his mind wander, with difficulty focusing.  The examiner assigned a GAF score of 51.  

The Veteran underwent a VA examination in June 2010.  The examiner noted that at the last VA examination, the Veteran was involved in some online classes regarding auto mechanics.  However, at the current examination, the Veteran reported that since the last examination he had lost a lot of interest and had done hardly any of the on-line auto classes.  The Veteran continued to be out of work.  
 
Socially, it was noted that the Veteran's girlfriend of 2.5 years had broken up with him and moved to another state.  He reported that she told him that his irritability, isolation and emotional distancing were interfering with their relationship.  He had been living alone since March.  The Veteran also reported that he had a fluctuating relationship with his family.  He stated that he usually got along adequately and visited regularly, but there are periodic flare-ups and arguments when he gets excessively irritable and argumentative over minor issues.  The Veteran reported that in the spring, he got into an argument with his mother and threw a table across the room.  He continued to regularly visit his family and sometimes visited and helped his elderly aunt.  Outside of family, however, the Veteran reported no individual social relationships.  He has no local friendships, nor did he join any groups, clubs, organizations, or churches.  As noted in the previous examination, the Veteran does not want to get close to anyone after losing other friends in Iraq.
 
Leisure pursuits continued to be very solitary and at home.  Such activities included lifting weights, reading comic books, working on an old truck, and tending to a small garden.   He tried to play the harmonica, but reported that he had not been interested in the guitar or drawing.  The Veteran reported that there is loss of interest and he also gets frustrated with it.  He reported that he rarely goes out due to a combination of irritability and vigilance-related anxiety.  If he must go shopping, he goes late at night and goes in and out quickly.  He voided crowds.  He denied substance abuse.  The Veteran stated that he had not assaulted anyone or attempted suicide.  
 
On mental examination, the Veteran's affect was restricted and his mood appeared dysphoric.  There was no impairment of thought processing or communication.  Eye contact was mildly impaired, though other behavior was appropriate.  The Veteran denied suicidal or homicidal thinking.  It was documented that he did adequately with personal hygiene and basic activities of daily living.  He was oriented.  Memory was impaired; he forgets to bring things with him, where he puts things, or to perform task or errands.  There was no obsessive-compulsive behavior.  Speech was within normal limits and there are no panic attacks.  The Veteran did report that he had anxiety on a daily basis.  He is often tense, worried, and on guard.  His anxiety often translates into irritability.  The anxiety is much worse when out in public.  The Veteran reported that the majority of the time, he is in a low, sad, or depressed mood.  He also described emotional numbing, a lack of enjoyment and loss of interest in things.  He isolates himself and describes himself as very pessimistic.  He has a restricted range of affect.  Impulse control has been poor.  The Veteran also reported periodically having verbal anger outbursts, such as shouting and yelling at his siblings.  The examiner assigned a GAF score of 47.

VA clinical records from August 2009 to November 2011 reveal continued treatment for PTSD symptoms to include irritability, depressed mood, low emotions, avoidance and anger.  In a July 2010 record, the Veteran reported that he had been visiting a friend out of state.  While the Veteran reported that he had broken up with his girlfriend during the previous VA examination, he stated that he was in a new relationship and had attended a concert with 30,000 people with his new girlfriend.  In December 2010 and February 2011 VA clinical records, the Veteran reported that he continued to socialize.  Specifically, he continued to go out in public areas more and regularly socialized with a group of friends.  In VA clinical records dated in March 2011, the Veteran reported increased socializing and decreased avoidance and decreased reexperiencing symptoms.  His still reported nightmares, but stated that his emotions had been "in check" as of late and denied feeling and elevated mood.  He continued to report impulsive spending, to include buying drinks for friends.  He reported that he was in a new relationship.  

In testimony provided during the April 2011 Board hearing, the Veteran and his father reported that the Veteran's PTSD symptoms had worsened.  He had not been hospitalized for the condition, but attended individual therapy monthly.  He reported that he had problems with short and long term memory, but hadn't lost his memory for names of close relatives.  Further, he started tasks and did not finish and had problems motivating himself.  He also stated that the only friends he had were people he was in the army with, but they did not leave nearby.  He reported that he isolated himself, did not participate in outside activities, and did not like crowds.  The Veteran also reported anxiety, hypervigilance, and suicidal and homicidal thoughts without plans.  He denied issues with hygiene or delusions or hallucinations.  His father stated that he had impaired judgment, flattened affect and a "short fuse."
 
The Veteran was provided an additional VA examination in January 2012.  At that time, the diagnoses were PTSD with depressive disorder, alcohol abuse in early partial remission, and cannabis abuse in early remission.  Cognitive disorder was also diagnosed (likely due to the Veteran's TBI).  Although the Veteran had been diagnosed with more than one mental disorder, the examiner determined that it was not possible to differentiate what symptoms are attributable to each diagnosis.  A GAF score of 41 was assigned.  
 
The examiner concluded that the level of the Veteran's social and occupational impairment with regards to all mental disorders was best characterized as occupational ad social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. 
 
Socially, it was noted that the Veteran and his family got along well.  However, since the last VA examination, the Veteran described a deteriorating relationship with some of his family members, with periodic flare-ups and arguments over minor issues, such as some instances of loss of control of his anger.  Since the last examination, the Veteran has been living in his own home with his fiancé.  The Veteran described a good relationship with his fiancé.  Nonetheless, the Veteran described continued difficulty in all interactions with people related to irritability, impatience, defensiveness, and a tendency to perceive criticism or disrespect when there is none, causing him to overreact.  The Veteran also noted that he continued to have, although infrequent, episodes of anger involving yelling.  
 
Occupationally, the Veteran had not worked nor completed any additional academic programs since his last VA examination.  He described time spent reading comic books, playing video games, playing pick-up basketball, lifting weights, hiking with his fiancé, doing chores, working on his car, fishing, target shooting, feeding the animals, occasionally visiting his parents, and communicating online with friends who lived out of state.  The Veteran had no significant social interaction beyond his fiancé and family, nor was he involved in any groups, organizations, or hobbies with others.  The examiner noted that over time, the Veteran had significantly reduced participation in activities that were previously described as enjoyable (playing guitar, drawing).  As with the Veteran's past attempts at school and on-line coursework, he described PTSD symptoms which produced difficulty with motivation which interfered with persistence and completion.  
 
The Veteran noted a history of alcohol and cannabis abuse, which the examiner documented was discrepant from previous examinations, however, he noted a reduction in alcohol and reported that he had not used marijuana in the past 5 to 6 months due to his fiancé's new employment.  
 
Symptoms associated with the Veteran's psychiatric disability included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, impaired impulse control, such as unprovoked irritability with periods of violence, and delusions or hallucinations.  Other symptoms included sleep disturbances, nightmares, irritability, anger, periodic aggressive ideation toward others, emotional distancing, isolation, hypervigilance, daily feelings of anxiety, daily negative self-talk, self-denigration, and loss of interest and enjoyment in activities.  Symptoms specific to combat included intrusive memories, distressing memories, survivor guilt, hypervigilance, difficulty concentrating, distractibility, emotional numbing, reduced social interaction and leisure pursuits, interpersonal mistrust and suspiciousness, and tendency toward solitary activity.  Relating to cognitive status, the Veteran described difficulty with memory, attention, concentration, reading speed, and retention of information that was read.

The Veteran was also provided an examination in January 2012 for his TBI.  On assessment of TBI-related cognitive impairment and subjective TBI symptoms, it was determined that the Veteran had a complaint of mild memory loss, mildly impaired judgment, had routinely appropriate social interactions, was occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation, and had normal motor activity and visual spatial orientation.  The examiner determined that the Veteran's subjective symptoms did not interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Examples of subjective symptoms were mild or occasional headaches and mild anxiety.  There were no neurobehavioral effects and the Veteran was able to communicate by and comprehend spoken and written language.  The Veteran's consciousness was normal.  Residuals of the Veteran's TBI included headaches and a mental disorder.  The functional impact of the Veteran's TBI was an inability to focus.  

Subsequent VA clinical records dated from March 2014 to October 2015 indicate that the Veteran was married.  He still reported periods of agitation and combat related dreams, but denied suicidal/homicidal ideations or psychotic/manic/hypomanic symptoms.  On mental status examination, the Veteran was appropriately dressed and groomed with good hygiene, he was cooperative and polite, and his speech had a normal rate and rhythm.  His thought process was logical and coherent without flight of ideas or loosening of associations.  He also denied auditory, visual, olfactory, gustatory and tactile hallucinations.  His memory was intact and his judgment/insight was good.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 50 percent for PTSD from August 5, 2009 to January 29, 2012 and a rating in excess of 70 percent from January 30, 2009.

From August 5, 2009 to January 29, 2012

As summarized in detail above, for the period from August 5, 2009 to January 29, 2012, the evidence shows that the Veteran exhibited symptoms of chronic anxiety, depressed mood, lack of enjoyment, loss of interest in things, hypervigliance, irritability, restricted range of emption, having impaired impulse control, hyperstartle response, avoidance, impaired impulse control, impaired memory.  Such symptoms are contemplated by the current 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for 70 percent evaluation during this period of the appeal.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit suicidal ideation; obsessional rituals; illogical or irrelevant speech; near continuous panic attacks; obsessive rituals; spatial delusions; or impaired thought.  He also consistently exhibited adequate personal appearance and hygiene.  While the Veteran reported homicidal thoughts towards no specific individuals, such symptom was not shown to have had an impact on his overall ability to function socially or occupationally.  Notably, the appellant denied intent to act on such thoughts.  Additionally, although the Veteran reported impaired impulse control, the examiner opined that it was mild in nature.  In view of the record in its entirety, the Board finds that these symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating.

Additionally, while the Veteran has reported that he is socially withdrawn and had not joined any groups, clubs, organizations, or churches, VA clinical records note that the Veteran continued to socialize during this period.  Specifically, he continued to go out in public areas more and regularly socialized with a group of friends, to include traveling out of state to visit a friend.  Further, the Veteran had romantic relationships and reported having a good relationship with his family, to include visiting and helping his elderly aunt.  The Veteran had a number of hobbies, which included reading comic books, lifting weights, working on an old truck, and tending to a small garden.  Overall, the Board concludes that for the period from August 5, 2009 to January 29, 2012, the Veteran's service-connected PTSD was not shown to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, etc.  

The Board also notes that for the period in question, GAF scores have ranged between 47 and 51, indicative of moderate to serious PTSD symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate to serious symptomatology contemplated in the 50 percent.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 50 percent rating assigned for the period from August 5, 2009 to January 29, 2012, is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  

From January 30, 2012

Given the findings on the VA examination conducted on January 30, 2012, which showed that the symptoms of the Veteran's service-connected psychiatric disability and his TBI could not be delineated from each other, the Veteran's PTSD with TBI has been evaluated together under Diagnostic Code 9411, as it allows the better assessment of overall impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).  

During this period of the appeal, the Veteran's symptoms were shown to include depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, impaired impulse control, such as unprovoked irritability with periods of violence, and delusions or hallucinations.  Such symptoms are contemplated by the current 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the record does not demonstrate that the Veteran's overall disability picture during this period is consistent with a 100 percent evaluation.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

For example, the Veteran has not exhibited gross impairment in thought processes or communications.  Rather, his thought processes and content have been normal, and he exhibited good insight and communicated effectively.  In addition, there is no indication that the Veteran has been in persistent danger of hurting self or others.  While memory loss has been consistently noted, it was determined to be mild in nature and has not resulted in the loss of memory of names for close family members, his own occupation, or own name.  Further, although delusions and hallucinations were noted during the January 2012 VA examination, in subsequent VA clinical records, the Veteran denied such symptoms.  

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Veteran has not been found to be totally occupationally and socially impaired.  The Board acknowledges that the Veteran is unemployed.  However, there is no indication that he has total social impairment.  While the Veteran has reported that he is socially withdrawn, the overall evidence demonstrates that he is married and describes a good relationship with his wife.  Additionally, he has consistently reported having family relationships that are well maintained.  Further, the VA examiner noted that the Veteran is engaged and reported that he had developed online friendships.  Thus, it cannot be said that the Veteran has total social impairment.  

The Board also acknowledges that the GAF score of 45 has been assigned during this stage of the appeal which reflects serious symptoms.  The Board notes that, while important, GAF scores assigned in a case are not are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.

In summary, the Board has considered the Veteran's PTSD with TBI symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of a schedular rating in excess of 70 percent for the period from January 30, 2012.  

Extraschedular Consideration

The Board has considered the provisions of 38 C.F.R. § 3.321(b), providing for an extraschedular award when a claimant presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008). 

After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected residuals of traumatic brain injury, including headaches and depression, are inadequate.  First, the Veteran's PTSD symptoms are reflected in the rating criteria, which contemplate all symptomatology that cause occupational or social impairment.  Likewise, the Veteran's TBI symptoms are reflected in the rating criteria, which contemplate impairment of memory, attention, concentration, or executive functions impairment of judgment impairment of social interaction, impairment of orientation, impairment of motor activity, impairment of visual spatial orientation, subjective symptoms, neurobehavioral effects, impairment of communication, and impairment of consciousness.  The Veteran and his representative have not argued that there are symptoms due to these service-connected disabilities that are not encompassed by the criteria and the record does not indicate any such symptoms.  Thus, absent additional evidence that the Veteran's TBI and PTSD are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this decision, the Board has considered the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the Federal Circuit held that section 3.321(b)(1) provides for extraschedular consideration based on the collective impact of multiple disabilities.  Thus, where a claimant has multiple service-connected disabilities, those disabilities may be considered together in determining whether referral for extraschedular consideration is warranted.  

In the instant case, however, such issue has not been raised by the Veteran or the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this regard, in addition to TBI and PTSD, the Veteran is service-connected for tension headaches, degenerative joint disease of the left shoulder, bilateral hearing loss, and tinnitus.  The signs and symptoms of the Veteran's service-connected disabilities, and their resulting impairment, are reasonably contemplated by the rating schedule under the appropriate diagnostic codes and neither the Veteran nor his attorney has contended that this is an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the collective effect of multiple conditions.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  


ORDER

Entitlement to service connection for a lung disorder is denied.  

Entitlement to an initial rating in excess of 40 percent from October 23, 2008, to January 29, 2012, for a traumatic brain injury (TBI) is denied.

Entitlement to an initial rating in excess of 50 percent from August 5, 2009, to January 29, 2012, for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an initial rating in excess of 70 percent from January 30, 2012, for posttraumatic stress disorder with traumatic brain injury, depressive disorder, alcohol abuse in partial remission, and cannabis abuse in partial remission is denied.  


REMAND

The Veteran asserts that service connection is warranted for nosebleeds.  After a review of the evidence, the Board finds that additional evidentiary development is required prior to adjudicating the claim.

Pursuant to the Board's October 2011 remand directives, the Veteran was provided a VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx examination in January 2012.  Following evaluation of the Veteran, the examiner determined that the Veteran did not have a diagnosis of a nose or sinus disability.  However, it appears that the examiner was focused on a diagnosis of sinusitis and not nosebleed reported by the Veteran.  In this regard, in testimony provided during the Board hearing the Veteran reported persistent nosebleeds.  Such condition has also been noted in VA examinations for the Veteran's service-connected TBI.  Notably, in a report of November 2008 VA examination for headaches, the Veteran reported nosebleeds.  Thus, while nosebleeds were not present during the October 2011 VA examination, an opinion is need as to whether there has been a condition manifested by nosebleeds at any time during the period on appeal.  As such, an additional remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability manifested by reported nosebleeds.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

Following a review of the claims file and evaluation of the Veteran, the examiner should indicate whether a disability manifested by nosebleeds has been present at any time since the filing of the service connection claim in September 2007.  Thereafter, the examiner is to provide opinions for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability manifested nosebleeds was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by nosebleeds was caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's disability manifested by nosebleeds has been aggravated by his service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  After the above development is completed, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the appellant and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


